                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DENNIS JEROME WADDELL,


                       Plaintiff,
                                                       Case No. 2:20-cv-706
                                                       Judge Edmund A. Sargus
        v.
                                                       Magistrate Judge Jolson
 DAVID GORMLEY, et al.,

                       Defendants.

                        REPORT AND RECOMMENDATION AND ORDER

       Plaintiff Dennis Jerome Wadell is an inmate at Ross Correctional Institution who is

proceeding pro se against Defendants David Gormley, Donald Morgan, and Jeffrey Howard.

(Doc. 1-1). This matter is before the undersigned for consideration of Plaintiff’s Motion for Leave

to Proceed in forma pauperis (Doc. 1) and the initial screen of Plaintiff’s Complaint under 28

U.S.C. §§ 1915A, 1915(e)(2).

       Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial officers who

render services in this action shall do so as if the costs had been prepaid. 28 U.S.C . § 1915(a).

Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s claims.

I.     MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       Upon consideration of Plaintiff’s Motion for Leave to Proceed in forma pauperis under 28

U.S.C. § 1915(a)(1) and (2) (Doc. 1), Plaintiff’s Motion is GRANTED. Plaintiff is required to

pay the full amount of the Court’s $350 filing fee. 28 U.S.C. § 1915(b)(1). Plaintiff’s Motion

reveals that he has an insufficient amount to pay the full filing fee.
       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account at the

Ross Correctional Institution is DIRECTED to submit to the Clerk of the United States District

Court for the Southern District of Ohio as an initial partial payment, 20% of the greater of either

the average monthly deposits to the inmate trust account or the average monthly balance in the

inmate trust account, for the six-months immediately preceding the filing of the Complaint. After

full payment of the initial, partial filing fee, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account, but only when the amount in the account

exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28 U.S.C. §

1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). Checks should be made

payable to Clerk, United States District Court and should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       Consequently, it is ORDERED that Plaintiff be allowed to prosecute his action without

prepayment of fees or costs and that judicial officers who render services in this action shall do so

as if the costs had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order

to Plaintiff and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of

this Order to the Court’s financial office in Columbus.

II.    LEGAL STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). “A claim is frivolous if it lacks ‘an arguable basis either in law or in fact.’” Flores

                                                 2
v. U.S. Atty. Gen., No. 2:14-CV-84, 2014 WL 358460, at *2 (S.D. Ohio Jan. 31, 2014) (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). This occurs when “indisputably meritless” legal

theories underlie the complaint, or when a complaint relies on “fantastic or delusional” allegations.

Flores, 2014 WL 358460, at *2 (citing Neitzke, 490 U.S. at 327–28).

       In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

However, a court is not required to accept factual allegations set forth in a complaint as true when

such factual allegations are “clearly irrational or wholly incredible.” Ruiz v. Hofbauer, 325 F.

App’x 427, 429–30 (6th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). In sum, although pro se complaints are to be construed liberally, Haines v. Kerner,

404 U.S. 519, 520 (1972), “basic pleading essentials” are still required. Wells v. Brown, 891 F.2d

591, 594 (6th Cir. 1989).

III.   DISCUSSION

       Plaintiff does not bring an intelligible legal claim in his Complaint, which speaks for itself:

       MY STATEMENT OF CLAIM is predicated on the very nature of fraud and
       conspiracy in essence of DOMESTIC MIXED WAR, TREASON,
       MALFEASANCE and SLAVERY for profit and personal gain.

       Using principals from the MAXIM OF LAW – THE COMMERCIAL AFFIDAVIT
       PROCESS, and given Timely Notice & Demand through U.S. Certified Mail with
       Return Receipt for Merchandice [sic], I have served all parties, informing them of
       their ongoing unauthorized use of my trademarked/trade-name for profit. Offering
       ten (10) days of grace to fulfill the lawfull [sic] obligation to respond/reply/or rebut,
       all parties have chosen to waive their right to contest, given full consent/agreement
       to the facts presented in the notice by acquiescence received 10/22/2019.



                                                  3
       Following their non-response was the Notice of Default with Commercial Affidavit
       to support, being served the precise same way, put on county record, and received
       11/18/2019. This Private Commercial Process provided the below named
       defendant(s) with ample opportunity to correct the abuses being administered
       against me, proffering a total of thirty (30) days to cure, satisfy, and to make whloe
       [sic] – staying in honor.

       …

       Once again, forfeiting their duty to respond is what initiated this action. Proof of
       claim has been provided through filing numbers on Ohio record, proof of liens and
       Common Law Contracts given ownership of the “Dennis Jerome Waddell” Cestui
       Que Vie Trust/JURISTIC PERSON.

       …

       These Public Officials are in constant habit of violating their Oath of Office, and
       they too need learn that the Constitution exists to restrict government’s authoritative
       abuses and that they will [be] held accountable for making the conscious decision
       to not correct their misdeeds even after being exposed to them on multiple
       occasions. To be clear, the JURISTIC PERSON/FICITIOUS ENTITY and I are
       not the same. I am Dennis-Jerome: Waddell, the flesh and blood living man/Sui
       Juris, and the other is an illicidly [sic] created legal entity deceptively created to
       subjugate flesh and blood men and women who are unaware! “ALL CRIME IS
       COMMERCIAL” which is further proof of unlawful business.

       My Petition is that in “good faith”, this Court will choose to support and uphold the
       truth in the most pure unbiased manner, and Seek, Commence, and Criminally
       Prosecute all parties named responsible under all applicable provisions and
       mandates of the Ordained Constitution for the Union of several States of the United
       States of America, and Laws made in pursuant [sic] thereof. I am also requesting
       aid with placing commercial liens on all defendants, and ask for help tracking their
       where abouts if the information provided is not sufficient to serve them.

(Doc. 1-1 at 5–6).

       Notably absent from the text above is any recognizable legal claim. To be sure, Plaintiff

takes issue with Defendants, but he does not explain why. Nor does he provide relevant contextual

allegations—who, what, when, and where. As a result, his allegations “constitute the sort of

patently insubstantial claims” that deprive the Court of subject matter jurisdiction. Tooley v.

Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009). Because Plaintiff’s Complaint is premised on



                                                 4
incomprehensible allegations, the undersigned finds Plaintiff has failed to state a plausible claim

for relief and it is recommended that this action be dismissed as frivolous. See Flores, 2014 WL

358460, at *3.

IV.    CONCLUSION

       Plaintiff’s request to proceed in forma pauperis is GRANTED.                 However, having

performed an initial screen and for the reasons set forth above, it is RECOMMENDED that the

Court DISMISS Plaintiff’s Complaint as frivolous.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: February 12, 2020                        /s/Kimberly A. Jolson
                                               KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE
                                                   5
